Citation Nr: 1638485	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-31 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a deformity of the second toe of the right foot, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a neck, upper back, and shoulder disorder, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A.D., and L.P.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to June 1978.  He had additional service in the Maryland Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, on behalf of the RO in Baltimore, Maryland.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System (VBMS) electronic files associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain any available outstanding service treatment records, private treatment records, and VA treatment records, and to obtain additional VA examinations and opinions.

First, the Board notes that a November 1969 service treatment record referenced a hospitalization following a training accident with an injury to the Veteran's anterior and posterior chest and shoulders.  However, records pertaining to that hospitalization have not been associated with the record.  Therefore, on remand, the AOJ should request any outstanding service treatment records. 

With respect to the increased rating claim, the Veteran was most recently provided a VA diabetes examination April 2009.  During the May 2016 hearing, the Veteran's brother described witnessing the Veteran's regular hypoglycemic episodes at work.  In addition, the Veteran's representative requested a new VA examination to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, here, the Veteran has asserted that his condition has worsened and a more recent examination is required for the purpose of ascertaining the current severity of his service-connected diabetes.

With respect to the service connection claims, throughout the appeal, the Veteran has contended that his left knee, right foot, neck, upper back, and shoulder disorders are either related directly to service or were caused or aggravated by his service-connected diabetes mellitus.  Specifically, in a January 2009 statement, the Veteran reported that he was involved in a motor vehicle accident due to a hypoglycemic episode and injured his left knee and right foot.  In a June 2009 VA podiatry note, the Veteran reported that he had a right second toe hammertoe since his active duty service.  During the May 2016 hearing, the Veteran stated that he injured his right foot in a diabetic episode in the 1990s.  He indicated that he hit his foot on a bed or something while he was convulsing and thrashing about.  In addition, during the hearing, he reported that he injured his knee during a 2003 car accident caused by a hypoglycemic episode.

In regard to the service connection claim for a neck, upper back, and shoulder disorder, in a January 2009 statement, he also indicated that he originally injured his back, neck, and left shoulder during jungle warfare training during service.  During a December 2008 VA orthopedic consultation, in a July 2010 statement, a November 2013 statement associated with his substantive appeal, and the May 2016 hearing, the Veteran recalled injuring his back and shoulder in November 1969, and he indicated that he reinjured his neck in approximately 2003 or 2004 while working.  Specifically, he related that he fell during a hypoglycemic episode.

The Veteran was afforded a VA examination in April 2009 in connection with his service connection claims.  However, the examiner did not address the Veteran's specific contentions or provide a rationale for the opinions provided.  Rather, the examiner merely opined that the Veteran's left knee arthritis, right second toe deformity, and neck and upper back disorders were not likely secondary to his diabetes mellitus.  Thus, on remand, the AOJ should afford the Veteran a VA examination to address both direct and secondary service connection for the claimed disorders.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and/or any other appropriate location to request the Veteran's complete service treatment records and service personnel records.  

It is noted that the claims file contains copies of the Veteran's service treatment records; however, a November 1969 service treatment record references a hospitalization following a training accident with an injury to the Veteran's anterior and posterior chest and shoulders.  Any records pertaining to that hospitalization should be requested, obtained, and associated with the record.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes, left knee, right foot, neck, upper back, and shoulder disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.
 
3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his diabetes mellitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's diabetes mellitus and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
4.  After obtaining any relevant, outstanding medical records, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee, right second toe, neck, upper back, and shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current left knee disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  The examiner should also opine whether it is at least as likely as not that the left knee disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  In rendering this opinion, the examiner should specifically discuss the Veteran's contentions that he injured his left knee in a 2003 motor vehicle accident caused by a hypoglycemic episode.

The examiner should identify all current right second toe disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should specifically discuss a June 2009 VA podiatry note, in which the Veteran reported that he had a right second hammertoe since active duty.  The examiner should also opine whether it is at least as likely as not that the right second toe disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  In rendering this opinion, the examiner should specifically discuss the Veteran's contentions that he injured his right second toe during a diabetic episode that resulted in convulsions in the 1990s (see May 2016 hearing testimony) and/or in a 2003 motor vehicle accident caused by a hypoglycemic episode (see January 2009 report of contact).

The examiner should identify all current neck, upper back, and shoulder disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  In rendering this opinion, the examiner should specifically discuss the November 1969 injuries sustained in a training accident (documented in the Veteran's service treatment records).  The examiner should also opine whether it is at least as likely as not that the neck, upper back, and shoulder disorder is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  In rendering this opinion, the examiner should specifically discuss the Veteran's contentions that he reinjured his neck in approximately 2003 or 2004 after he fell while wallpapering a client's home during a hypoglycemic episode.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




